
	
		II
		109th CONGRESS
		2d Session
		S. 3766
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2006
			Mr. Santorum (for
			 himself and Mr. Martinez) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  tax credit for donations to non-profit scholarship organizations and
		  educational improvement organizations.
	
	
		1.Short titleThis Act may be cited as the
			 America's Communities Leveraging
			 Assets for Students and Schools (America's CLASS) Act of
			 2006.
		2.Education improvement
			 tax credit
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					45N.Education
				improvement credit
						(a)In
				generalFor purposes of section 38, in the case of an eligible
				taxpayer, the education improvement credit determined under this section for
				any taxable year is an amount equal to 50 percent of qualified contributions
				made by the eligible taxpayer during the taxable year.
						(b)LimitationThe
				amount of the credit allowed under subsection (a) with respect to any taxpayer
				for any taxable year shall not exceed $75,000.
						(c)Eligible
				taxpayerFor purposes of this section, the term eligible
				taxpayer means a taxpayer which is a corporation (other than an S
				corporation).
						(d)Qualified
				contributionFor purposes of this section—
							(1)In
				generalThe term qualified contribution means any
				contribution which is—
								(A)in cash,
								(B)not less than
				$5,000, and
								(C)made to—
									(i)a
				non-profit scholarship organization, or
									(ii)an educational
				improvement organization.
									(2)Non-profit
				scholarship organizationThe term non-profit scholarship
				organization means an organization—
								(A)which is
				described in section 501(c)(3) and exempt from tax under section 501(a),
				and
								(B)not less than 80
				percent of the annual gross receipts of which are used to provide scholarships
				to individuals to attend the school of the individual's choice.
								(3)Education
				improvement organizationThe term education improvement
				organization means an organization—
								(A)which is
				described in section 501(c)(3) and exempt from tax under section 501(a),
				and
								(B)not less than 80
				percent of the annual gross receipts of which are used to provide funds for
				innovative programs in public schools.
								(e)Special
				rules
							(1)Denial of
				double benefitAny contribution which is taken into account under
				subsection (a) shall not be taken into account under section 170, and no
				deduction shall be allowed under such section for such contribution.
							(2)Aggregation
				rulesFor purposes of this section, all persons treated as a
				single employer under subsection (a) of section 52 shall be treated as 1
				person.
							.
			(b)Credit treated
			 as part of general business creditSection 38(b) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 paragraph (29), by striking the period at the end of paragraph (30) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
				
					(31)the education
				improvement credit determined under section
				45N.
					.
			(c)Clerical
			 amendmentThe table of section for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
				
					
						Sec. 45N. Education improvement
				credit.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made in taxable years beginning after the date of the enactment
			 of this Act.
			
